Order entered October 4, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00081-CR

                                  MOLLY ORTIZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-30318-I

                                            ORDER
       On September 17, 2018, the Clerk of the Court transmitted a letter to appellant’s counsel

directing counsel to provide written verification showing counsel had sent appellant a letter that

(1) notified her of counsel’s motion to withdraw and accompanying Anders brief; (2) informed

her of her right to review the record and prepare a pro se response to the Anders brief; and (3)

informed her of her right to seek discretionary review in the event of an adverse judgment from

this Court. The Clerk’s letter further directed counsel to provide the Court with current contact

information and a mailing address for appellant. On September 27, 2018, counsel responded that

she had not sent appellant the required letter because there is no indication in the trial court

record of appellant’s address and the telephone number trial counsel gave her for appellant’s

mother is incorrect. Counsel did not describe any other efforts to find her client.
            An appellant who fails to keep her attorney informed of her current address forfeits the

    right to receive a copy of the Anders brief and the right to file a pro se response. In re Schulman,

    252 S.W.3d 403, 408 n.21 (Tex. Crim. App. 2008) (citing Gonzales v. State, 903 S.W.2d 404,

    405 (Tex. App.—Texarkana 1995, no pet.). In finding that an appellant has forfeited the right to

    participate in the Anders process, however, courts generally describe the reasonable

    investigations appellate counsel made to try to find his or her client. See, e.g., Gonzales, 903
S.W.2d at 405 (counsel was unable to locate appellant even with the assistance of law

    enforcement and prison officials); Tavera v. State, No. 03-13-00102-CR, 2014 WL 4536534, at

    *1 (Tex. App.—Austin Sept. 12, 2014, no pet.) (not designated for publication) (counsel was

    unable to find appellant, who had been deported to remote section of Mexico, even with

    assistance of appellant’s family); Maxwell v. State, No. 08-00-00420-CR, 2001 WL 665581

    (Tex. App.—El Paso June 14, 2001, no pet.) (counsel could not locate appellant because

    appellant was discharged from prison without providing forwarding address, counsel had no

    names or addresses of any relatives, and appellant’s only listed address was a motel room).

            Accordingly, we ORDER appellate counsel to perform, within TEN DAYS of the date

    of this letter, a reasonable investigation to determine if appellant can be located and contacted

    regarding her appeal. Such an investigation may include determining whether appellant has a

    listed telephone number, contacting trial counsel to determine if trial counsel has other address

    information on appellant or appellant’s relatives, and contacting appellant’s community

    supervision officer to determine if the officer has an address for appellant.1

            If counsel is able to locate appellant, we ORDER appellate counsel to transmit to

    appellant copies of the motion to withdraw, the Anders brief, and the letter informing appellant

1
    We note that during the motion to suppress hearing, appellant testified she lives in Grand Prairie “on the corner of
    Grand Prairie Road and Center.”



                                                           –2–
of her rights and then file a letter with the Court, within FOURTEEN DAYS of the date of this

letter, verifying that she has transmitted the motion, brief, and letter of rights to appellant.

        If appellate counsel is unable to locate appellant after a reasonable investigation, we

ORDER appellate counsel to file, within FOURTEEN DAYS of the date of this letter, a letter

setting forth what efforts appellate counsel undertook to locate appellant.


                                                        /s/     CRAIG STODDART
                                                                JUSTICE




                                                  –3–